As filed with the U.S. Securities and Exchange Commission on October 28, 2011 1933 Act File No. 033-91770 1940 Act File No. 811-09038 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 27 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940[X] Amendment No. 28[X] (Check appropriate box or boxes.) THE OLSTEIN FUNDS (Exact Name of Registrant as Specified in Charter) 4 Manhattanville Road, Purchase, NY10577 (Address of Principal Executive Office)(Zip Code) Registrant’s Telephone Number, including Area Code (914) 269-6100 Robert A. Olstein Olstein Capital Management, L.P. 4 Manhattanville Road Purchase, NY10577 (Name and Address of Agent for Service) Please send copies of all communications to: Michael P. O'Hare, Esq. Stradley, Ronon, Stevens & Young, LLP 2005 Market Street, Suite 2600 Philadelphia, PA 19103 It is proposed that this filing will become effective (check appropriate box): _X_ immediately upon filing pursuant to paragraph (b) on () pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on [Date] pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on [Date] pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: This post-effective amendment designates a new effective date for a previously filed post-effective amendment. THE OLSTEIN FUNDS The Olstein All Cap Value Fund Adviser Class (OFAFX) Class C (OFALX) The Olstein Strategic Opportunities Fund Class A (OFSAX) Class C (OFSCX) 4 Manhattanville Road Purchase, New York 10577-2119 (800) 799-2113 PROSPECTUS October 31, 2011 The Olstein Funds (the “Trust”) is a trust made up of two separate mutual funds (each, a “Fund,” and together, the “Funds”) called the Olstein All Cap Value Fund (the “All Cap Value Fund”) and the Olstein Strategic Opportunities Fund (the “Strategic Opportunities Fund”).This Prospectus offers Adviser Class shares and Class C shares of the All Cap Value Fund and Class A shares and Class C shares of the Strategic Opportunities Fund.Olstein Capital Management, L.P. (“OCM” or “Olstein”) serves as the investment adviser and distributor for each Fund. As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved these securities or determined if this Prospectus is accurate or complete.It is a criminal offense to suggest otherwise. TABLE OF CONTENTS FUND SUMMARIES The Olstein All Cap Value Fund 1 The Olstein Strategic Opportunities Fund 7 THE OLSTEIN INVESTMENT PHILOSOPHY 14 THE OLSTEIN ALL CAP VALUE FUND 16 Objectives, Strategies and Main Risks 16 THE OLSTEIN STRATEGIC OPPORTUNITIES FUND 20 Objectives, Strategies and Main Risks 20 FUND INFORMATION 24 Management of the Funds 24 Fund Distribution 26 SHAREHOLDER INFORMATION 29 Share Classes of the Funds 29 Disclosure of Portfolio Holdings 34 Householding Notice 34 Pricing of Fund Shares 35 How to Purchase Shares 36 How to Redeem Shares 41 How to Exchange Shares 45 Retirement Plans 48 Dividends, Capital Gains Distributions and Taxes 50 FINANCIAL HIGHLIGHTS 52 FOR MORE INFORMATION The back cover tells you how to obtain more information about the Funds. i Fund Summary:Olstein All Cap Value Fund Investment Objectives The Fund’s primary investment objective is long-term capital appreciation and its secondary objective is income. Fees and Expenses The following table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Adviser Class Class C Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None None Maximum Deferred Sales Charge (Load)(as a percentage of the lesser of the original purchase price or the value of the shares upon redemption within one year of purchase) None 1.00% Maximum Sales Charge (Load) Imposed on Reinvested Dividends (as a percentage of offering price) None None Redemption Fees None1 None1 Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.00% 1.00% Distribution and Service (12b-1) Fees 0.25% 1.00% Other Expenses2 0.30% 0.30% Total Annual Fund Operating Expenses 1.55% 2.30% 1 The Transfer Agent charges a fee (currently $15) for each wire redemption and for redemption proceeds sent by overnight courier. 2 Other Expenses include acquired fund fees and expenses, which were 0.01% of the Fund’s average net assets.Without acquired fund fees and expenses, Total Annual Fund Operating Expenses would have been 1.54% and 2.29% for the Adviser Class shares and Class C shares, respectively. Expense Example:The following examples are intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The examples assume that you invest $10,000 in each class of the Fund for the time periods indicated and then redeem all of your shares at the end of each period, unless otherwise indicated.The examples also assume that you earn a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 1 Year 3 Years 5 Years 10 Years Adviser Class $158 $490 $845 $1,845 Class C (assuming sale of all shares at end of period) $333 $718 $1,230 $2,636 Class C (assuming no sale of shares) $233 $718 $1,230 $2,636 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the expense example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 39.28% of the average value of its portfolio. Principal Investment Strategies The Fund seeks to achieve its objectives by investing primarily in a diversified portfolio of common stocks that the Fund’s investment adviser, Olstein Capital Management, L.P. (“OCM”), believes are significantly undervalued.The stock selection process involves an accounting-driven, free cash flow-based, value-oriented approach that emphasizes looking behind the numbers of financial statements based on the belief that the price of a common stock may not reflect the intrinsic value of the issuing company’s underlying business. The stock selection process emphasizes assessing downside risk before considering upside potential, with a particular emphasis on the evaluation of a company’s financial risk as determined by the strength and conservatism of its balance sheet, its ability to produce future excess free cash flow and the quality of its earnings. When evaluating stocks for the Fund, OCM emphasizes an inferential analysis of financial statements as it seeks to identify early warning alerts (which may not be recognized by the investing public) of directional changes in a company’s future ability to generate normalized free cash flow as well as its potential to grow.When assessing normalized free cash flow and the quality of earnings, OCM checks the accounting practices and assumptions utilized to construct financial statements against the economic reality of a company’s business. OCM believes stock prices often fall below a company’s private market value as a result of a short-term focus on, or even an overreaction to, negative information regarding the company or its industry, or to just plain negative market psychology.The Fund seeks to capitalize on market volatility and the valuation extremes specific to a company by purchasing its stock at prices that OCM believes can result in above-average capital appreciation if the deviation between stock price and OCM’s estimate of the company’s private market value is corrected by market forces or other catalysts that change perceptions. 2 Although the Fund uses several valuation methods to determine private market value, all methods emphasize expected future free cash flow after capital expenditures and working capital needs under the assumption that intelligent use of cash flow can build meaningful shareholder value over time.The Fund’s bottom-up analysis seeks to identify companies with unique business fundamentals and a competitive edge, which usually provide a greater predictability of free cash flow.Companies with free cash flow have the potential to enhance shareholder value by increasing dividends, repurchasing shares, reducing debt, engaging in strategic acquisitions, withstanding an economic downturn without adopting harmful short term strategies or being an attractive acquisition target. The Fund will invest in companies without regard to whether they are conventionally categorized as small, medium, or large capitalization or whether they are characterized as growth (growth is a component of the Fund’s definition of value), value, cyclical, or any other category.The Fund may invest up to 20% of its net assets in foreign securities, but the Fund’s foreign investments will be limited to investments in developed countries, rather than countries with developing or emerging markets. Main Risks There can be no assurance that the Fund will achieve its objectives.Each of the risks listed below has the potential (individually or in any combination) to affect adversely the net asset value of the Fund and cause you to lose money. Stock Market Risk:The Fund is subject to the risk that stock prices may decline over short or even extended periods of time. Management Risk:The investment techniques used by OCM may not produce the desired results and cause the Fund to underperform its benchmarks or mutual fund peers. Value Investing Style Risk:The Fund uses a value-oriented investment approach.However, a particular value stock may not increase in price as anticipated by OCM (and may actually decline in price) if other investors fail to recognize the stock’s value or if a catalyst that OCM believes will increase the price of the stock does not occur or does not affect the price of the stock in the manner or to the degree anticipated. Portfolio Turnover:OCM’s “buy and sell” discipline may result in a portfolio turnover rate higher than that of many funds with similar investment strategies.High portfolio turnover involves additional transaction costs (such as brokerage commissions), which are borne by the Fund, and might involve adverse tax effects. Foreign Investing:Investing in foreign companies typically involves more risks than investing in U.S. companies.These risks can increase the potential for losses in the Fund and may include risks related to currency exchange rate fluctuations, country or government specific issues (for example, terrorism, war, social and economic instability, currency devaluations, and restrictions on foreign investment or the movement of assets), unfavorable trading practices, less government supervision, less publicly available information, limited trading markets and greater volatility. 3 Performance The bar chart and tables shown below illustrate the variability of the Fund’s returns.The bar chart indicates the risks of investing in Class C shares of the Fund by showing the changes in the performance of the Class C shares of the Fund from year to year (on a calendar year basis).The tables show how the average annual returns of the Adviser Class and Class C shares for the one, five and ten year periods compare with those of the S&P 500® Index and Russell 3000® Index.The S&P 500® Index and Russell 3000® Index represent broad measures of market performance.The Fund’s past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future.Updated performance information is available at no cost by visitingwww.olsteinfunds.com or by calling (800)799-2113. Total Return for Class C as of 12/31* 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 17.25% -19.27% 36.19% 11.05% 2.79% 14.44% -3.43% -43.80% 37.01% 16.17% Total Return from January 1, 2011 to September 30, 2011:-14.48% Best Quarter: Q4 2001 25.26% Worst Quarter: Q4 2008 -28.36% * The above returns do not reflect the contingent deferred sales charge (“CDSC”) of 1.00%, which is imposed if an investor redeems Class C shares within the first year of purchase.If the CDSC was reflected, returns would be less than those shown above. Average Annual Total Returns for the Periods Ending December 31, 2010 Class C 1 Year1 5 Years 10 Years Return Before Taxes 15.17% -0.23% 3.82% Return After Taxes on Distributions 15.17% -1.02% 2.96% Return After Taxes on Distributions and Sale of Fund Shares 9.86% -0.17% 3.18% S&P 500® Index (w/dividends reinvested) 15.06% 2.29% 1.41% Russell 3000® Index (w/dividends reinvested) 16.93% 2.74% 2.16% Indices reflect no deductions for fees, expenses or taxes Adviser Class 1 Year 5 Years 10 Years Return Before Taxes 17.04% 0.52% 4.60% Return After Taxes on Distributions 17.04% -0.22% 3.78% Return After Taxes on Distributions and Sale of Fund Shares 11.08% 0.45% 3.85% S&P 500® Index (w/dividends reinvested) 15.06% 2.29% 1.41% Russell 3000® Index (w/dividends reinvested) 16.93% 2.74% 2.16% Indices reflect no deductions for fees, expenses or taxes 1 The 1 Year total return figures for Class C assume that the shareholder redeemed at the end of the first year and paid the CDSC of 1.00%.The average annual total returns for Class C shown for 5 Years and 10 Years do not include the CDSC because there is no CDSC if shares are held longer than 1 year. 4 After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Your actual after-tax returns depend on your particular tax situation and may differ from those shown.These after-tax return figures do not apply to you if you hold your Fund shares through a tax-deferred arrangement such as a 401(k) plan or individual retirement account.The Fund’s past performance, before and after taxes, is not necessarily an indication of how it will perform in the future. Investment Adviser and Portfolio Managers The Fund’s investment adviser is Olstein Capital Management, L.P. Portfolio Manager Title Length of Service Robert A. Olstein Chairman, Chief Executive Officer, Chief Investment Officer and Co-Portfolio Manager Since inception Eric R. Heyman Director of Research and Co-Portfolio Manager Since October 2008 Purchase and Sale of Fund Shares Shareholders may purchase and sell shares on each day that the Fund is open for business, which is normally any day that the New York Stock Exchange is open for unrestricted trading. Minimum Investment Initial Subsequent Regular Accounts ($1,000 by wire) Qualified Retirement Plans or IRAs The Fund reserves the right to vary the initial and subsequent minimum investment requirements at any time. To Place Purchase and Sale Orders: Mail: [Name of Fund and Class] Overnight: [Name of Fund and Class] Phone/Wire: (800) 799-2113 c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street 3rd Floor Milwaukee, WI 53202 Representatives are available 9 a.m. - 8 p.m. Eastern Time, Monday through Friday. Telephone Redemptions must be no less than $100 and no greater than $50,000 5 Please refer to this statutory prospectus and the statement of additional information for more information regarding the purchase and sale of Fund shares. Tax Information The Fund’s distributions are generally taxable to you as ordinary income, capital gains, or a combination of the two, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Fund through a financial adviser, broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the financial intermediary to recommend the Fund over another investment.Ask your financial intermediary or visit the financial intermediary’s website for more information. 6 Fund Summary:Olstein Strategic Opportunities Fund Investment Objectives The Fund’s primary investment objective is long-term capital appreciation and its secondary objective is income. Fees and Expenses The following table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in The Olstein Funds.More information about these and other discounts is available from your financial adviser and in this statutory prospectus under the section entitled “Shareholder Information” on page 29, and in the Fund’s statement of additional information under the section entitled “Distributor” on page 24. Shareholder Fees (fees paid directly from your investment) Class A Class C Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.50%1 None Maximum Deferred Sales Charge (Load) (as a percentage of the lesser of the original purchase price or the value of the shares upon redemption within one year of purchase) None1 1.00% Maximum Sales Charge (Load) Imposed on Reinvested Dividends (as a percentage of offering price) None None Redemption Fees None2 None2 Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.00% 1.00% Distribution and Service (12b-1) Fees 0.25% 1.00% Other Expenses3 0.81% 0.81% Total Annual Fund Operating Expenses4 2.06% 2.81% Management Fee Waiver/Expense Reimbursement4 (0.46%) (0.46%) Net Expenses4 1.60% 2.35% 1 Purchases of $1 million or more, or purchases into account(s) with accumulated value of $1 million or more, that were not subject to a front-end sales charge are subject to a CDSC of 1.00% if sold within one year of the purchase date. 2 The Transfer Agent charges a fee (currently $15) for each wire redemption and for redemption proceeds sent by overnight courier. 3 Other Expenses include acquired fund fees and expenses, which were less than 0.01% of the Fund’s average net assets. 4 OCM has contractually agreed to waive or reduce all or a portion of its management fee and, if necessary, to bear certain other expenses to limit the annualized expenses of both Class A shares and Class C shares of the Fund to 1.35%, exclusive of 12b-1 fees, shareholder servicing fees, acquired fund fees and expenses, taxes, interest and non-routine expenses or costs, including but not limited to, those relating to reorganizations, litigation, conducting shareholder meetings and liquidations (collectively, “non-routine expenses.”)OCM may seek reimbursement of its waived fees and expenses borne under certain circumstances. This contractual fee waiver will remain in effect until at least October 28, 2012. 7 Expense Example:The following examples are intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The examples assume that you invest $10,000 in each class of the Fund for the time periods indicated and then redeem all of your shares at the end of each period, unless otherwise indicated.The examples also assume that you earn a 5% return each year and that the Fund’s operating expenses remain the same.Please note that the one-year numbers below are based on the Fund’s net expenses resulting from the expense limitation agreement described above.
